Exhibit 10.1

 

 

SERIES C PREFERRED STOCK PURCHASE AGREEMENT

 

This SERIES C PREFERRED STOCK PURCHASE AGREEMENT (the "Agreement"), dated as of
December 11, 2019, by and between DIEGO PELLICER WORLDWIDE, INC., a Delaware
corporation, with its address at 6160 Plumas Street, Suite 100, Reno, NV 89519
(the "Company"), and GENEVA ROTH REMARK HOLDINGS, INC., a New York corporation,
with its address at 111 Great Neck Road, Suite 216, Great Neck, NY 11021 (the
"Buyer").

 

[image_001.gif]WHEREAS:

 

A.                 The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the rules and regulations as promulgated by the United States Securities and
Exchange Commission (the "SEC") under the Securities Act of 1933, as amended
(the "1933 Act"); and

 

B.                  Buyer desires to purchase and the Company desires to issue
and sell, upon the terms and conditions set forth in this Agreement, 140,000
shares of Series C Preferred Stock of the Company ("Series C Shares") with the
rights and preferences as set forth on the Certificate of Designation of the
Series C Preferred Stock attached hereto as Exhibit A ("Certificate of
Designation").

 

NOW THEREFORE, in consideration of the mutual covenants and agreements contained
herein, the receipt and sufficiency of which are hereby acknowledged, the
Company and the Buyer severally (and not jointly) hereby agree as follows:

 

1.Purchase and Sale of Series C Shares.

 

a.                  Purchase of Series C Shares. On the Closing Date (as defined
below), the Company shall issue and sell to the Buyer and the Buyer agrees to
purchase from the Company 140,000 Series C Shares with the rights and
preferences as set forth in the Certificate of Designation.

 

b.                  Form of Payment. On the Closing Date (as defined below), (i)
the Buyer shall pay $133,000.00 for the Series C Shares to be issued and sold to
it at the Closing (as defined below) (the "Purchase Price") by wire transfer of
immediately available funds to the Company, in accordance with the Company's
written wiring instructions, against delivery of the Series C Shares, and (ii)
the Company shall deliver such duly executed and authorized Series C Shares on
behalf of the Company, to the Buyer, against delivery of such Purchase Price.

 

c.                  Closing Date. Subject to the satisfaction (or written
waiver) of the conditions set forth in Section 6 and Section 7 below, the date
and time of the issuance and sale of the Series C Shares pursuant to this
Agreement (the "Closing Date") shall be 12:00 noon, Eastern Standard Time on or
about December 12, 2019, or such other mutually agreed upon time. The closing of
the transactions contemplated by this Agreement (the "Closing") shall occur on
the Closing Date at such location as may be agreed to by the parties.

 



 1 

 

 



2.Buyer' s Representations and Warranties.







The Buyer represents and warrants to the Company that:

 

a.                   The Buyer has full power and authority to enter into this
Agreement, the execution and delivery of which has been duly authorized and this
Agreement constitutes a valid and legally binding obligation of the Buyer,
except as may be limited by bankruptcy, reorganization, insolvency, moratorium
and similar laws of general application relating to or affecting the enforcement
of rights of creditors, and except as enforceability of the obligations
hereunder are subject to general principles of equity (regardless of whether
such enforceability is considered in a proceeding in equity or law).

b.                   The Buyer acknowledges its understanding that the offering
and sale of the Series C Shares and the shares of common stock issuable upon
conversion of the Series C Shares (such shares of common stock being
collectively referred to herein as the "Conversion Shares" and, collectively
with the Series C Shares, the "Securities") is intended to be exempt from
registration under the 1933 Act, by virtue of Rule 506(b) promulgated under the
Securities Act of 1933, as amended, and the provisions of Regulation D
promulgated thereunder. In furtherance thereof, the Buyer represents and
warrants to the Company and its affiliates as follows:

 

i.                   The Buyer realizes that the basis for the exemption from
registration may not be available if, notwithstanding the Buyer's
representations contained herein, the Buyer is merely acquiring the Securities
for a fixed or determinable period in the future, or for a market rise, or for
sale if the market does not rise. The Buyer does not have any such intention.

 

ii.                 The Buyer realizes that the basis for exemption would not be
available if the offering is part of a plan or scheme to evade registration
provisions of the 1933 Act or any applicable state or federal securities laws,
except sales pursuant to a registration statement or sales that are exempted
under the 1933 Act.

 

111. The Buyer is acquiring the Securities solely for the Buyer's own beneficial
account, for investment purposes, and not with a view towards, or resale in
connection with, any distribution of the Securities.

 

iv.           The Buyer has the financial ability to bear the economic risk of
the Buyer's investment, has adequate means for providing for its current needs
and contingencies, and has no need for liquidity with respect to an investment
in the Company.

 

v.            The Buyer and the Buyer's attorney, accountant, purchaser
representative and/or tax advisor, if any (collectively, the "Advisors") has
such knowledge and experience in financial and business matters as to be capable
of evaluating the merits and risks of a prospective investment in the
Securities. The Buyer also represents it has not been organized solely for the
purpose of acquiring the Securities.

 

 

 2 

 



 

vii. The Buyer (together with its Advisors, if any) has received all documents
requested by the Buyer, if any, and has carefully reviewed them and understands
the information contained therein, prior to the execution of this Agreement.

 

c.                   The Buyer is not relying on the Company or any of its
employees, agents, sub-agents or advisors with respect to the legal, tax,
economic and related considerations involved in this investment. The Buyer has
relied on the advice of, or has consulted with, only its Advisors.

 

d.                   The Buyer has carefully considered the potential risks
relating to the Company and a purchase of the Securities, and fully understands
that the Securities are a speculative investment that involves a high degree of
risk of loss of the Buyer's entire investment. Among other things, the Buyer has
carefully considered each of the risks described under the heading "Risk
Factors" in the Company's SEC filings.

 

e.                   The Buyer will not sell or otherwise transfer any
Securities without registration under the 1933 Act or an exemption therefrom,
and fully understands and agrees that the Buyer must bear the economic risk of
its purchase because, among other reasons, the Securities have not been
registered under the 1933 Act or under the securities laws of any state and,
therefore, cannot be resold, pledged, assigned or otherwise disposed of unless
they are subsequently registered under the 1933 Act and under the applicable
securities laws of such states, or an exemption from such registration is
available. In particular, the Buyer is aware that the Securities are "restricted
securities," as such term is defined in Rule 144, and they may not be sold
pursuant to Rule 144 unless all of the conditions of Rule 144 are met. The Buyer
also understands that the Company is under no obligation to register the
Securities on behalf of the Buyer. The Buyer understands that any sales or
transfers of the Securities are further restricted by state securities laws and
the provisions of this Agreement.

 

f.                    The Buyer and its Advisors, if any, have had a reasonable
opportunity to ask questions of and receive answers from a person or persons
acting on behalf of the Company concerning the offering and the business,
financial condition, results of operations and prospects of the Company, and all
such questions have been answered to the full satisfaction of the Buyer and its
Advisors, if any.

 

g.                   The Buyer represents and warrants that: (i) the Buyer was
contacted regarding the sale of the Securities by the Company (or an authorized
agent or representative thereof) with whom the Buyer had a prior substantial
pre-existing relationship; and (ii) no Securities were offered or sold to it by
means of any form of general solicitation or general advertising, and in
connection therewith, the Buyer did not: (A) receive or review any
advertisement, article, notice or other communication published in a newspaper
or magazine or similar media or broadcast over television or radio, whether
closed circuit, or generally available; or (B) attend any seminar meeting or
industry investor conference whose attendees were invited by any general
solicitation or general advertising; or

(C) observe any website or filing of the Company with the SEC in which any
offering of securities by the Company was described and as a result learned of
any offering of securities by the Company.

 



 3 

 



 

h.                   [image_001.gif]The Buyer has taken no action that would
give rise to any claim by any person for brokerage commissions, finders' fees or
the like relating to this Agreement or the transactions contemplated hereby.

 

i.The Buyer is an "accredited investor" as that term is defined in Rule 501(a)
of

Regulation D.

 

j.                    Legends. The Buyer understands that until such time as the
Securities have been registered under the 1933 Act or may be sold pursuant to an
applicable exemption from registration, the Securities shall bear a restrictive
legend in substantially the following form:

 

"THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE "SECURITIES ACT"), OR UNDER ANY
STATE SECURITIES LAWS, AND MAY NOT BE PLEDGED, SOLD, ASSIGNED, HYPOTHECATED OR
OTHERWISE TRANSFERRED UNLESS (1) A REGISTRATION STATEMENT WITH RESPECT THERETO
IS EFFECTIVE UNDER THE SECURITIES ACT AND ANY APPLICABLE STATE SECURITIES LAWS
OR (2) THE ISSUER OF SUCH SECURITIES RECEIVES AN OPINION OF COUNSEL TO THE
HOLDER OF SUCH SECURITIES, WHICH COUNSEL AND OPINION ARE REASONABLY ACCEPTABLE
TO THE ISSUER'S TRANSFER AGENT, THAT SUCH SECURITIES MAY BE PLEDGED, SOLD,
ASSIGNED, HYPOTHECATED OR OTHERWISE TRANSFERRED WITHOUT AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE SECURITIES ACT AND APPLICABLE STATE SECURITIES
LAWS."

 

The legend set forth above shall be removed and the Company shall issue a
certificate without such legend to the holder of any Security upon which it is
stamped, if, unless otherwise required by applicable state securities laws, (a)
such Security is registered for sale under an effective registration statement
filed under the 1933 Act or otherwise may be sold pursuant to an exemption from
registration without any restriction as to the number of securities as 9f a
particular date that can then be immediately sold, or (b) such holder provides
the Company with an opinion of counsel, in form, substance and scope customary
for opinions of counsel in comparable transactions, to the effect that a public
sale or transfer of such Security may be made without registration under the
1933 Act, which opinion shall be accepted by the Company so that the sale or
transfer is effected. The Buyer agrees to sell all Securities, including those
represented by a certificate(s) from which the legend has been removed, in
compliance with applicable prospectus delivery requirements, if any. In the
event that the Company does not accept the opinion of counsel provided by the
Buyer with respect to the transfer of Securities pursuant to an exemption from
registration, such as Rule 144, at the Deadline (as defined in the Certificate
of Designation), it will be considered an Event of Default (as defined in the
Certificate of Designation).

 

3.                  Representations and Warranties of the Company. The Company
represents and warrants to the Buyer that:

 

 4 

 

 

a.                   [image_001.gif]Organization and Qualification. The Company
and each of its Subsidiaries (as defined below), if any, is a corporation duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which it is incorporated, with full power and authority
(corporate and other) to own, lease, use and operate its properties and to carry
on its business as and where now owned, leased, used, operated and conducted.
"Subsidiaries" means any corporation or other organization, whether incorporated
or unincorporated, in which the Company owns, directly or indirectly, any equity
or other ownership interest.

 

b.                   Authorization; Enforcement. (i) The Company has all
requisite corporate power and authority to enter into and perform this Agreement
and to consummate the transactions contemplated hereby and thereby and to issue
the Securities, in accordance with the terms hereof and thereof, (ii) the
execution and delivery of this Agreement by the Company and the consummation by
it of the transactions contemplated hereby and thereby (including without
limitation, the issuance of the Series C Shares and the issuance and reservation
for issuance of the Conversion Shares issuable upon conversion or exercise
thereof) have been duly authorized by the Company's Board of Directors and no
further consent or authorization of the Company, its Board of Directors, or its
shareholders is required,

(iii) this Agreement has been duly executed and delivered by the Company by its
authorized representative, and such authorized representative is the true and
official representative with authority to sign this Agreement and the other
documents executed in connection herewith and bind the Company accordingly, and
(iv) this Agreement constitutes, and upon execution and delivery by the Company
of the Series C Shares, each of such instruments will constitute, a legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms except as may be limited by bankruptcy,
reorganization, insolvency, moratorium and similar laws of general application
relating to or affecting the enforcement of rights of creditors, and except as
enforceability of the obligations hereunder are subject to general principles of
equity (regardless of whether such enforceability is considered in a proceeding
in equity or law).

 

c.                   Capitalization. As of the date hereof, the authorized
common stock of the Company consists of 840,000,000 authorized shares of common
stock, $0.000001 par value per share, of which 93,742,198 shares are issued and
outstanding and 5,000,000 shares of preferred stock, $0.0001 par value per, of
which no shares are outstanding. On or prior to the Closing Date, the
Certificate of Designation shall be filed with the Delaware Secretary of State
authorizing 1,500,000 Series C Shares. All of such outstanding shares of capital
stock are duly authorized, validly issued, fully paid and non assessable.

 

d.                   Issuance of Securities. The Securities upon issuance will
be validly issued, fully paid and non-assessable, and free from all taxes,
liens, claims and encumbrances with respect to the issue thereof and shall not
be subject to preemptive rights or other similar rights of shareholders of the
Company and will not impose personal liability upon the holder thereof.

 

e.                   No Conflicts. The execution, delivery and performance of
this Agreement by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby (including, without limitation, the
issuance of the Securities and reservation for issuance of the

 

 

 5 

 

 

Conversion Shares) will not (i) conflict with or result in a violation of any
provision of the Articles of Incorporation, as amended or By-laws, or (ii)
violate or conflict with, or result in a breach of any provision of, or
constitute a default (or an event which with notice or lapse of time or both
could become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture, patent,
patent license or instrument to which the Company or any of its Subsidiaries is
a party, or (iii) result in a violation of any law, rule, regulation, order,
judgment or decree (including federal and state securities laws and regulations
and regulations of any self-regulatory organizations to which the Company or its
securities are subject) applicable to the Company or any of its Subsidiaries or
by which any property or asset of the Company or any of its Subsidiaries is
bound or affected (except for such conflicts, defaults, terminations,
amendments, accelerations, cancellations and violations as would not,
individually or in the aggregate, have a Material Adverse Effect (as defined
herein)). The businesses of the Company and its Subsidiaries, if any, are not
being conducted, and shall not be conducted so long as the Buyer owns any of the
Securities, in violation of any law, ordinance or regulation of any governmental
entity. "Material Adverse Effect" means any material adverse effect on the
business, operations, assets or financial condition of the Company or its
Subsidiaries, if any, taken as a whole, or on the transactions contemplated
hereby or by the agreements or instruments to be entered into in connection
herewith.

 

f.                   SEC Documents; Financial Statements. The Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the SEC pursuant to the reporting requirements of the
Securities Exchange Act of 1934, as amended (the "1934 Act") (all of the
foregoing filed prior to the date hereof and all exhibits included therein and
financial statements and schedules thereto and documents (other than exhibits to
such documents) incorporated by reference therein, being hereinafter referred to
herein as the "SEC Documents"). Upon written request the Company will deliver to
the Buyer true and complete copies of the SEC Documents, except for such
exhibits and incorporated documents. As of their respective dates or if amended,
as of the dates of the amendments, the SEC Documents complied in all material
respects with the requirements of the 1934 Act and the rules and regulations of
the SEC promulgated thereunder applicable to the SEC Documents, and none of the
SEC Documents, at the time they were filed with the SEC, contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in light of
the circumstances under which they were made, not misleading. None of the
statements made in any such SEC Documents is, or has been, required to be
amended or updated under applicable law (except for such statements as have been
amended or updated in subsequent filings prior the date hereof). As of their
respective dates or if amended, as of the dates of the amendments, the financial
statements of the Company included in the SEC Documents complied as to form in
all material respects with applicable accounting requirements and the published
rules and regulations of the SEC with respect thereto. Such financial statements
have been prepared in accordance with United States generally accepted
accounting principles, consistently applied, during the periods involved and
fairly present in all material respects the consolidated financial position of
the Company and its consolidated Subsidiaries as of the dates thereof and the
consolidated results of their operations and cash flows for the periods then
ended (subject, in the case of unaudited statements, to normal year-end audit
adjustments). The Company is subject to the reporting requirements of the 1934
Act.

 

 6 

 

 

g.                   Absence of Certain Changes. Since September 30, 2019,
except as set forth in the SEC Documents, there has been no material adverse
change and no material adverse development in the assets, liabilities, business,
properties, operations, financial condition, results of operations, prospects or
1934 Act reporting status of the Company or any of its Subsidiaries.

 

h.                   Absence of Lit igation. Except as set forth in the SEC
Documents, there is no action, suit, claim, proceeding, inquiry or investigation
before or by any court, public board, government agency, self-regulatory
organization or body pending or, to the knowledge of the Company or any of its
Subsidiaries, threatened against or affecting the Company or any of its
Subsidiaries, or their officers or directors in their capacity as such, that
could have a Material Adverse Effect. The Company and its Subsidiaries are
unaware of any facts or circumstances which might give rise to any of the
foregoing.

 

i.                    No Integrated Offering. Neither the Company, nor any of
its affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales in any security or solicited any offers to
buy any security under circumstances that would require registration under the
1933 Act of the issuance of the Securities to the Buyer. The issuance of the
Securities to the Buyer will not be integrated with any other issuance of the
Company's securities (past, current or future) for purposes of any shareholder
approval provisions applicable to the Company or its secu rities.

 

j.                    . No Invest ment Company . The Company is not, and upon
the issuance and sale of the Securities as contemplated by this Agreement will
not be an "investment company" required to be registered under the Investment
Company Act of 1940 (an "Investment Company"). The Company is not controlled by
an Investment Company.

 

4.COVENANTS .

 

a.                    Best Ef fort s. The Company shall use its commercially
reasonable efforts to satisfy timely each of the conditions described in Section
7 of this Agreement.

 

b.                   Form D; Blue Sky Laws. The Company agrees to timely make
any filings required by federal and state laws as a result of the closing of the
transactions contemplated by this Agreement.

 

C.                  Use of Proceeds. The Company shall use the proceeds for
general working capital purposes.

 

d.                  Expenses. At the Closing, the Company's obligation with
respect to the transactions contemplated by this Agreement is to reimburse
Buyer's expenses for Buyer's legal fees and due diligence fee in an amount not
to exceed $3,000.



 7 

 



e.                  Corporat e Exist ence. So long as the Buyer beneficially
owns any Series C Shares, the Company shall maintain its corporate existence and
shall not sell all or substantially all of the Company's assets, except with the
prior written consent of the Buyer.

 

f.                    Breach of Covenants. If the Company breaches any of the
covenants set forth in this Section 4, and in addition to any other remedies
available to the Buyer pursuant to this Agreement, it will be considered an
event of default under the Certificate of Designation.

 

g.                  Failure to Comply with the 1934 Act. So long as the Buyer
beneficially owns any Series C Shares, the Company shall comply with the
reporting requirements of the 1934 Act and the Company shall continue to be
subject to the reporting requirements of the 1934 Act; any breach of the
foregoing shall be considered an event of default under the Certificate of
Designation.

 

h.                  Trading Activities. Neither the Buyer nor its affiliates has
an open short position in the common stock of the Company and the Buyer agrees
that it shall not, and that it will cause its affiliates not to, engage in any
short sales of or hedging transactions with respect to the common stock of the
Company.

 

5.                  Transfer Agent Inst ructions. The Company shall issue
irrevocable instructions to its transfer agent to issue certificates, registered
in the name of the Buyer or its nominee, for the Conversion Shares in such
amounts as specified from time to time by the Buyer to the Company upon
conversion of the Series C Shares in accordance with the terms of the
Certificate of Designation (the "Irrevocable Transfer Agent Instructions" ). In
the event that the Company proposes to replace its transfer agent, the Company
shall provide, prior to the effective date of such replacement, a fully executed
Irrevocable Transfer Agent Instructions in a form as initially delivered
pursuant to this Agreement (including but not limited to the provision to
irrevocably reserve shares of common stock in the Reserved Amount (as defined in
the Certificate of Designation) signed by the successor transfer agent to
Company and the Company. Prior to registration of the Conversion Shares under
the 1933 Act or the date on which the Conversion Shares may be sold pursuant to
an exemption from registration, all such certificates shall bear the restrictive
legend specified in Section 2(j) of this Agreement. The Company warrants that:
(i) no instruction other than the Irrevocable Transfer Agent Instructions
referred to in this Section 5, will be given by the Company to its transfer
agent and that the Securities shall otherwise be freely transferable on the
books and records of the Company as and to the extent provided in this Agreement
and the Certificate of Designation; (ii) it will not direct its transfer agent
not to transfer or delay, impair, and/or hinder its transfer agent in
transferring (or issuing)(electronically or in certificated form) any
certificate for Conversion Shares to be issued to the Buyer upon conversion of
or otherwise pursuant to the Certificate of Designation or this Agreement as and
when required by thereby; and (iii) it will not fail to remove (or direct its
transfer agent not to remove or impair, delay, and/or hinder its transfer agent
from removing) any restrictive legend (or to withdraw any stop transfer
instructions in respect thereof) on any certificate for any Conversion Shares
issued to the Buyer upon conversion of the Series C Shares of or otherwise
pursuant to the Certificate of Designation or this Agreement as and when
required thereby. If the Buyer provides the Company and the Company's transfer,
at the cost of the Buyer, with an opinion of counsel in form, substance and
scope customary for opinions in comparable transactions, to the effect

 

 8 

 

 

that a public sale or transfer of such Securities may be made without
registration under the 1933 Act, the Company shall permit the transfer, and, in
the case of the Conversion Shares, promptly instruct its transfer agent to issue
one or more certificates, free from restrictive legend, in such name and in such
denominations as specified by the Buyer. The Company acknowledges that a breach
by it of its obligations hereunder will cause irreparable harm to the Buyer, by
vitiating the intent and purpose of the transactions contemplated hereby.
Accordingly, the Company acknowledges that the remedy at law for a breach of its
obligations under this Section 5 may be inadequate and agrees, in the event of a
breach or threatened breach by the Company of the provisions of this Section 5,
that the Buyer shall be entitled, in addition to all other available remedies,
to an injunction restraining any breach and requiring immediate transfer,
without the necessity of showing economic loss and without any bond or other
security being required.

 

6.                  Conditions to the Company's Obligation to Sell. The
obligation of the Company hereunder to issue and sell the Series C Shares to the
Buyer at the Closing is subject to the satisfaction, at or before the Closing
Date of each of the following conditions thereto, provided that these conditions
are for the Company's sole benefit and may be waived by the Company at any time
in its sole discretion:

 

a.                   The Buyer shall have executed this Agreement and delivered
the same to

the Company.

 

b.The Buyer shall have delivered the Purchase Price in accordance with

Section l(b) above.

 

c.                   The representations and warranties of the Buyer shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at that time (except for representations and
warranties that speak as of a specific date), and the Buyer shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Buyer at or prior to the Closing Date.

 

d.                   No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

7.                  Conditions to The Buyer's Obligation to Purchase. The
obligation of the Buyer hereunder to purchase the Series C Shares at the Closing
is subject to the satisfaction, at or before the Closing Date of each of the
following conditions, provided that these conditions are for the Buyer's sole
benefit and may be waived by the Buyer at any time in its sole discretion:

 

a.                   The Company shall have executed this Agreement and
delivered the

same to the Buyer.



 9 

 

 

b.                  The Company shall have delivered to the Buyer the Series C
Shares by way of book entry as confirmed by the Company's transfer agent in
accordance with Section l{b) above.

 

c.                   The Irrevocable Transfer Agent Instructions, in form and
substance satisfactory to the Buyer, shall have been delivered to and
acknowledged in writing by the Company's Transfer Agent .

 

d.                  The representations and warranties of the Company shall be
true and correct in all material respects as of the date when made and as of the
Closing Date as though made at such time (except for representations and
warranties that speak as of a specific date) and the Company shall have
performed, satisfied and complied in all material respects with the covenants,
agreements and conditions required by this Agreement to be performed, satisfied
or complied with by the Company at or prior to the Closing Date. The Buyer shall
have received a certificate or certificates, executed by the chief executive
officer of the Company, dated as of the Closing Date, to the foregoing effect
and as to such other matters as may be reasonably requested by the Buyer
including, but not limited to certificates with respect to the Board of
Directors' resolutions relating to the transactions contemplated hereby.

 

e.                   No litigation, statute, rule, regulation, executive order,
decree, ruling or injunction shall have been enacted, entered, promulgated or
endorsed by or in any court or governmental authority of competent jurisdiction
or any self-regulatory organization having authority over the matters
contemplated hereby which prohibits the consummation of any of the transactions
contemplated by this Agreement.

 

f.                   No event shall have occurred which could reasonably be
expected to have a Material Adverse Effect on the Company including, but not
limited, to a change in the 1934 Act reporting status of the Company or the
failure of the Company to be timely in its 1934 Act reporting obligations.

 

g.                  The Company's transfer agent shall be engaged to act as the
transfer agent for the Series C Preferred Shares.

 

h.                  The Certificate of Designation shall be properly authorized
and filed with the Secretary of State of the State of Delaware and declared
effective.

 

i.                    The Company shall file a Form SA with the SEC prior to the
consummation of the transactions contemplated by this Agreement.

 

 

8.Governing Law; Miscellaneous.

 

a.                   Governing Law. This Agreement shall be governed by and
construed in accordance with the laws of the State of New York without regard to
principles of conflicts of laws. Any action brought by either party against the
other concerning the transactions contemplated by this Agreement shall be
brought only in the state courts of New York or in the federal courts located in
the

 

 10 

 

 

[image_001.gif]Eastern District of New York. The parties to this Agreement
hereby irrevocably waive any objection to jurisdiction and venue of any action
instituted hereunder and shall not assert any defense based on lack of
jurisdiction or venue or based upon forum non conveniens. The Company and Buyer
waive trial by jury. The prevailing party shall be entitled to recover from the
other party its reasonable attorney's fees and costs. In the event that any
provision of this Agreement or any other agreement delivered in connection
herewith is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any such provision which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
of any agreement. Each party hereby irrevocably waives personal service of
process and consents to process being served in any suit, action or proceeding
in connection with this Agreement, the Series C Shares, the Certificate of
Designation or any related document or agreement by mailing a copy thereof via
registered or certified mail or overnight delivery (with evidence of delivery)
to such party at the address in effect for notices to it under this Agreement
and agrees that such service shall constitute good and sufficient service of
process and notice thereof. Nothing contained herein shall be deemed to limit in
any way any right to serve process in any other manner permitted by law.

 

b.                   Counterparts . This Agreement may be executed in one or
more counterparts, each of which shall be deemed an original but all of which
shall constitute one and the same agreement and shall become effective when
counterparts have been signed by each party and delivered to the other part y.

c.                   Headings. The headings of this Agreement are for
convenience of reference only and shall not form part of, or affect the
interpretation of, this Agreement.

 

d.                  Severability. In the event that any provision of this
Agreement is invalid or unenforceable under any applicable statute or rule of
law, then such provision shall be deemed inoperative to the extent that it may
conflict therewith and shall be deemed modified to conform with such statute or
rule of law. Any provision hereof which may prove invalid or unenforceable under
any law shall not affect the validity or enforceability of any other provision
hereof.

 

e.                   Entire Agreement; Amendments. This Agreement and the
instruments referenced herein contain the entire understanding of the parties
with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither the Company nor the Buyer
makes any representation, warranty, covenant or undertaking with respect to such
matters. No provision of this Agreement may be waived or amended other than by
an instrument in writing signed by the parties hereto.

 

f.                    Notices. All notices, demands, requests, consents,
approvals, and other communications required or permitted hereunder shall be in
writing and, unless otherwise specified herein, shall be (i) personally served,
(ii) deposited in the mail, registered or certified, return receipt requested,
postage prepaid, (iii) delivered by reputable air courier service with charges
prepaid, or (iv) transmitted by hand delivery, telegram, email, or facsimile,
addressed as set forth below or to such other address as such party shall have
specified most recently by written notice. Any notice or other

 

 11 

 



 

[image_001.gif]communication required or permitted to be given hereunder shall
be deemed effective (a) upon hand delivery or delivery by facsimile, with
accurate confirmation generated by the transmitting facsimile machine, at the
address or number designated below (if delivered on a business day during normal
business hours where such notice is to be received), or the first (1' 1)
business day following such delivery (if delivered other than on a business day
during normal business hours where such notice is to be received) or (b) on the
second (2nd) business day following the date of mailing by express courier
service, fully prepaid, addressed to such address, or upon actual receipt of
such mailing, whichever shall first occur. The addresses for such communications
shall be as set forth in the heading of this Agreement with a copy by fax only
to (which copy shall not constitute notice) to Naidich Wurman LLP, 111 Great
Neck Road, Suite 214, Great Neck, NY 11021, Attn: Allison Naidich, facsimile:
516-466-3555, e-mail: allison@nwlaw.com. Each party shall provide notice to the
other party of any change in address.

 

g.                   Successors and Assign s. This Agreement shall be binding
upon and inure to the benefit of the parties and their successors and assigns.
Neither the Company nor the Buyer shall assign this Agreement or any rights or
obligations hereunder without the prior written consent of the other.

 

h.                   Survival and Indemnification. The representations and
warranties and the agreements and covenants set forth in this Agreement shall
survive the closing hereunder notwithstanding any due diligence investigation
conducted by or on behalf of the either party. The Company agrees to indemnify
and hold harmless the Buyer and all their officers, directors, employees and
agents for loss or damage arising as a result of or related to any breach or
alleged breach by the Company of any of its representations, warranties and
covenants set forth in this Agreement or any of its covenants and obligations
under this Agreement, including advancement of expenses as they are incurred.
The Buyer agrees to indemnify and hold harmless the Company and all their
officers, directors, employees and agents for loss or damage arising as a result
of or related to any breach or alleged breach by the Buyer of any of its
representations, warranties and covenants set forth in this Agreement or any of
its covenants and obligations under this Agreement, including advancement of
expenses as they are incurred.

 

i.                    Further Assurances. Each party shall do and perform, or
cause to be done and performed, all such further acts and things, and shall
execute and deliver all such other agreements, certificates, instruments and
documents, as the other party may reasonably request in order to carry out the
intent and accomplish the purposes of this Agreement and the consummation of the
transactions contemplated hereby.

 

j.                    No Strict Construction. The language used in this
Agreement will be deemed to be the language chosen by the parties to express
their mutual intent, and no rules of strict construction will be applied against
any party.

 

k.                   [image_002.gif]Remedies. Each party acknowledges that a
breach by it of its obligations hereunder will cause irreparable harm to the
other party by vitiating the intent and purpose of the transaction contemplated
hereby. Accordingly, each party acknowledges that the remedy at law for a breach
of its obligations under this Agreement will be inadequate and agrees, in the
event of a breach or

 



 12 

 

 

 

 

threatened breach by the other party of the provisions of this Agreement, that
the non-breaching party shall be entitled, in addition to all other available
remedies at law or in equity, and in addition to the penalties assessable
herein, to an injunction or injunctions restraining, preventing or curing any
breach of this Agreement and to enforce specifically the terms and provisions
hereof, without the necessity of showing economic loss and without any bond or
other security being required.

 

IN WITNESS WHEREOF, the undersigned Buyer and the Company have caused this
Agreement to be duly executed as of the date first above written.

 

[image_003.gif]

 

 

 

 

 

By: -1 - - ;......,-:::. _        :::__ _ _ _   Name: Curt V'r·,---

Title: President

111 Great Neck Road, Suite 216 Great Neck, NY 11021

 

AGGREGATE SUBSCRIPTION AMOUNT:

Number of Series C Preferred Shares purchased 140,000 Aggregate Purchase Price:
$133,000.00

 



 13 

 

  



EXHIBIT A

Certificate of Designation

 

 

[image_001.gif]See attached.

 



 14 

 